 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM CARR,                                        Case No.: 19-CV-1139 JLS (MDD)
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
13   v.                                                   EX PARTE MOTION TO APPEAR
                                                          TELEPHONICALLY FOR
14   COUNTY OF SAN DIEGO; JEFFREY
                                                          HEARING ON MOTION FOR
     CHU; JOSEPH MCMANUS;
15                                                        SUMMARY JUDGMENT
     CHRISTOPHER CADIGAN; JASON
16   FERGUSON; ALEXANDER SOLIMAN;
                                                          (ECF No. 69)
     and DOES 1–10, inclusive,
17
                                     Defendants.
18
19
20         Presently before the Court is Plaintiff William Carr’s Ex Parte Motion to Appear
21   Telephonically for Hearing on Motion for Summary Judgment (“Ex Parte Mot.,” ECF No.
22   69). Although Plaintiff’s counsel will appear in person at the hearing, Plaintiff will be in
23   the Asheville, North Carolina, area at the time of the hearing and unable to attend in person.
24   Id.
25   ///
26   ///
27   ///
28   ///

                                                      1
                                                                                19-CV-1139 JLS (MDD)
 1         Good cause appearing, the Court GRANTS Plaintiff’s Ex Parte Motion. Plaintiff
 2   MAY APPEAR telephonically at the hearing should contact the Courtroom Deputy by e-
 3   mail at alex_ramos@casd.uscourts.gov for teleconferencing access information.
 4         IT IS SO ORDERED.
 5   Dated: July 8, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          19-CV-1139 JLS (MDD)
